EXAMINER’S AMENDMENT

I.	An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS: 

A)	Please amend claim 15 as follows:

15.    (Currently amended) A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations for decoding a transform block decoded using a scan order, the operations comprising operations to:
decode an end-of-block position by operations to:
decode, from an encoded bitstream, a first syntax element indicating a group of consecutive scan positions in the scan order, wherein the scan order is one-dimensional structure that specifies an older of traversal of coefficients of the transform block.
wherein the group of consecutive scan positions includes a scan position of a last nonzero coefficient;
determine an offset within the group of consecutive scan positions of the last non-zero coefficient, wherein the offset indicates a distance from a first scan position of the group of consecutive scan positions; and
use at least one of the group of consecutive scan positions in the scan order and the offset to determine the end-of-block position; decode, from the encoded bitstream, a sign map; and
decode, from the encoded bitstream, coefficients up to and including the last non-zero coefficient.





REMARKS: 


II.	Claim 15 has been amended, as discussed above, as authorized by Applicant’s attorney, Michael P. Hayek, on 05/04/21.

III.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.  
































/SHAWN S AN/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        



Reasons for Allowance

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	As per Applicant’s instruction as filed on 04/26/21, claims 1, 9, and 15 have been amended.
	Furthermore, as per the Examiner’s Amendment as above, claim 15 has been amended.

3.	Applicant's remarks with respect to currently amended claims as filed on 04/26/21 and the Examiner’s Amendment as above have been fully considered.

4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1-20 are allowed. 
Independent claims 1, 9, and 15, and corresponding dependent claims 2-8, 10-14, and 16-20 (at least by virtue of dependencies) are allowed as having incorporated the allowable subject matter (currently amended features with extra emphasis on the claimed features associated with determining the offset) as previously discussed in the last Office action as filed on 04/09/21 and indicated/included as currently amended features in the Examiner’s Amendment.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
				
Conclusion 
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	KIRCHHOFFER et al (2013/0051459 A1), Coding significance maps and transform coefficient blocks.



6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN S AN/Primary Examiner, Art Unit 2483